Title: To James Madison from John Graham, 23 August 1809
From: Graham, John
To: Madison, James


Dear SirDept of State 23d August 1809.
The inclosed Papers from Governor Claiborne were sent to the Secretary of State who returned them yesterday, with a request that the Letter of the 29th July and its inclosures might be sent to you. I have thought that it would not be amiss to send that of the 30th also. With Sentiments of the most Respectful Attachment I have the Honor to be, Sir, Your Humble Servant
John Graham
